DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: At least ¶0006, ¶0115, ¶0134 and ¶0144 reference different Non-Patent Literature, copies of which have not been included.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. There is no language in the specification excluding the computer program product from being stored in a transitory medium. Specifying in the claim that the computer program product is stored in a non-transitory computer readable medium would overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, it is unclear if “the pseudo-error signal associated with a node” is the same as “the pseudo-error signal associated with the at least one other node” of claim 1, “the pseudo-error signal associated with the first node” of claim 1, or some other node.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wertz et al. (US 2010/0124337 A1) in view of Liu et al. (Liu, Feng, et al. "Broadband active sound quality control based on variable step size filtered-x normalized least mean square algorithm." IEEE, 10 Aug. 2016, pp. 1892-96.) hereinafter “Liu.”
As to claim 1, Wertz discloses a method of active noise equalization in a system comprising a plurality of nodes, each node comprising at least one acoustic sensor and at least one acoustic actuator, and each node having an associated target spectral noise profile and an associated set of adaptive filter coefficients (Figs. 6-8. Rear seat, Rear seat, Driver Seat and Passenger Seat are different zones (nodes) with microphones, speakers, adaptive filters, and filter weights for the desired amount of noise in a zone), the method comprising the steps of: 
i) at each node, receiving a reference acoustic signal (¶0060, Fig. 7. Undesired sound (X) 706 received.); 
ii) at each node, generating an output acoustic signal based on the received reference acoustic signal and the associated set of adaptive filter coefficients for the node (¶0060, Fig. 7. Anti-noise signals 704 output by adaptive filters 710 and output at speakers 702.); 
iii) at each node, receiving a measured acoustic signal for the node in dependence upon the received measured acoustic signal and the target spectral noise profile associated with the node (¶0061, ¶0066, ¶0072 and ¶0074, Fig. 7. Error signals 720 measured at microphones 344 and provided to learning algorithm unit 712 of the anti-noise generator 708. “The amount of filter adjustment, or influence on the filter adjustment of the error from each of the listening regions for a particular adaptive filter (Wn) 710 is based on the weighting factors (we1, we2, we3).” These weighting factors “may be manually set to predetermined values to create one or more static and non-changing quiet zones.” “The 
iv) updating at least one adaptive filter coefficient in the set of adaptive filter coefficients for at least a first node comprised in the plurality of nodes, in dependence upon the error signal associated with the first node, the reference acoustic signal, and at least one parameter received from at least one other node in the plurality of nodes which is dependent on the error signal associated with the at least one other node (¶0062-0063 and Fig. 7. Each learning algorithm unit 712 updates coefficients of adaptive filters 710 based on undesired sound (X) 706 (by way of estimated filter paths 724), the error signal 720 (E1) of the corresponding mic, and the error signals 720 (E2-E9) received from the other microphones (i.e. parameter received from other node).).
	Wertz does not expressly disclose computing a pseudo-error signal.
	Wertz in view of Liu discloses computing a pseudo-error signal (Liu, p. 1894, Col. 1, at (3) and (4). “Calculate the pseudo error signal. Equation 10.” “Update filter coefficients.”).
Wertz and Liu are analogous art because they are from the same field of endeavor with respect to noise filtering.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use pseudo-error, as taught by Liu. The motivation would have been to more accurately control the amount of noise.
As to claim 2, Wertz in view of Liu discloses repeating at least steps ii) to iv) (Wertz, Figs. 7-8. Obvious that process would repeat as necessary to continue cancelling the noise).
claim 3, Wertz in view of Liu discloses wherein receiving a reference acoustic signal comprises receiving the reference acoustic signal at the first node (Wertz, Fig. 7. 706 received at first anti-noise generator 708.), and 
wherein determining at least one adaptive filter coefficient for at least the first node comprises receiving, at the first node, the at least one parameter dependent on the pseudo-error signal associated with at least one other node comprised in the plurality of nodes and determining, at the first node, the at least one adaptive filter parameter for the first node (Wertz, ¶0063, Fig. 7. First anti-noise generator 708 receives E2-E9 and determines updated filter coefficients for W1.).
As to claim 4, Wertz in view of Liu discloses sending, from the first node, at least one parameter dependent on the pseudo-error signal associated with the first node to at least one other node comprised in the plurality of nodes (Wertz, ¶0060, Fig. 7. E1 sent to other anti-noise generators (i.e. filters W2-9). Liu, p. 1894 at (3) and (4).).
The motivation is the same as claim 1 above.
As to claims 5-6, they are rejected under claim 2 using the same motivation as claims 3-4 above.
As to claim 7, Wertz in view of Liu discloses wherein the at least one parameter dependent on the pseudo-error signal associated with a node comprises at least one adaptive filter coefficient for the associated node (Wertz, ¶0062-0063 and Fig. 7. Each learning algorithm unit 712 updates coefficients of adaptive filters 710 based on undesired sound (X) 706 (by way of estimated filter paths 724), the error signal 720 (E1) of the corresponding mic, and the error signals 720 (E2-E9) received from the other microphones. Liu, p. 1894, Col. 1, at (3) and (4). “Calculate the pseudo error signal. Equation 10.” “Update filter coefficients.”).
The motivation is the same as claim 1 above. 
claim 8, Wertz in view of Liu discloses wherein receiving the reference acoustic signal comprises receiving the reference acoustic signal at a central processing unit, and wherein determining the at least one adaptive filter coefficient for generating an output acoustic signal for at least the first node comprises receiving, at the central processing unit, the pseudo-error signal associated with the first node and the pseudo-error signal associated with the at least one other node comprised in the plurality of nodes, and determining, at the central processing unit, the at least one adaptive filter coefficient for the first node (Wertz, ¶0051-0052, ¶0055 and ¶0063, Figs. 5 and 6. Anti-noise generator 513 receives references signals and error signals and outputs anti-noise signals. Learning algorithm unit 712 updates filter coefficients based on error signals. ¶0050 further discloses executing the instructions on a processor.).
	As to claim 9, it is rejected under claim 2 using the same motivation as claim 8 above.
	As to claim 10, Wertz in view of Liu discloses wherein the at least one parameter dependent on the pseudo-error signal comprises the pseudo-error signal (Wertz, ¶0063 and Fig. 7. Errors signals E2-E9. Liu, p. 1894 at (3) and (4).).
The motivation is the same as claim 1 above.
	As to claim 11, Wertz in view of Liu discloses providing the at least one adaptive filter coefficient for the first node to the first node (Wertz, ¶0062-0063 and Fig. 7. Each learning algorithm unit 712 updates coefficients of adaptive filters 710.).
	As to claim 12, it is rejected under claim 9 using the same motivation as claim 11 above.
	As to claim 13, Wertz in view of Liu discloses wherein the target spectral noise profile is a noise cancellation profile based upon an auditory threshold model, optionally wherein the noise cancellation profile is specified by a user at a node (Wertz, ¶0007 and ¶0011. Noise cancellation for separate quiet zones at different listening locations. 
	As to claim 16, Wertz in view of Liu discloses wherein the received reference acoustic signal comprises a periodic noise signal and/or a broadband noise signal (¶0060, Fig. 7. Undesired sound (x) 706 is broadband noise.).
	As to claims 17 and 18, they are directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same motivation as claim 1 above.
	As to claim 19, it is directed towards substantially the same subject matter as claims 1, 8 and 11, and is therefore rejected using the same motivation as claims 1, 8 and 11 above.
	As to claim 20, it is rejected under claim 2 using the same motivation as claim 10 above. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wertz in view of Liu, as applied to claim 1 above, and further in view of MacNeille et al. (US 2017/0213541 A1).
As to claim 14, Wertz in view of Liu does not expressly disclose wherein the target spectral noise profile is a noise equalization profile, optionally wherein the noise equalization profile is specified by a user at a node.
Wertz in view of Liu as modified by MacNeille discloses wherein the target spectral noise profile is a noise equalization profile, optionally wherein the noise equalization profile is specified by a user at a node (MacNeille, ¶0036-0037, Fig. 3. User zone settings include equalizer settings.).
Wertz and MacNeille are analogous art because they are from the same field of endeavor with respect to noise control.
MacNeille. The motivation would have been to allow the user to better customize their own zone settings (¶0036-0037, Fig. 3.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wertz in view of Liu, as applied to claim 1 above, and further in view of Christoph (US 2016/0196818 A1).
As to claim 15, Wertz in view of Liu does not expressly disclose wherein the measured acoustic signal comprises a desired audio signal and a noise signal, and wherein the target spectral noise profile is a noise equalization profile determined based on auditory masking of the audio and the noise signals.
Wertz in view of Liu as modified by Christoph discloses wherein the measured acoustic signal comprises a desired audio signal and a noise signal, and wherein the target spectral noise profile is a noise equalization profile determined based on auditory masking of the audio and the noise signals (Christoph, ¶0044, ¶0133-0134, Figs. 20-21. Masking signals applied to adaptive filters to reduce noise in a zone.).
Wertz and Christoph are analogous art because they are from the same field of endeavor with respect to sound zones.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use masking, as taught by Christoph. The motivation would have been that masking is a well-known technique in the art for reducing perceived noise.

Conclusion
: Gonzalez et al. (Gonzalez, Alberto, et al. "Multichannel active noise equalization of interior noise." IEEE, vol. 14, no. 1, Jan. 2006, pp. 110-22.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654